          Case 1:19-cv-00009-RBW Document 17 Filed 01/15/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

MIDDLE EAST FORUM,                  )
                                    )
                        Plaintiff,  )                   Civil Action No. 19-009 (RBW)
                                    )
      v.                            )
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
                        Defendant.  )
____________________________________)

                                     JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order dated November 21, 2019, the parties respectfully

submit this joint status report in this Freedom of Information Act (“FOIA”) case.

        In the joint status report filed on November 11, 2019, ECF No. 16, the United States

Department of State (the “Department”) had advised that it anticipated completing its production

on or before December 19, 2019. The Department has now advised that it was not able to

complete its production because it still has not received another agency’s response to the final

consultation package sent to that agency. The Department has further advised that the other

agency indicated that its response is imminent.

        The parties propose filing another joint status report on or before February 27, 2020, unless

a stipulation of dismissal is filed on or before that date.
          Case 1:19-cv-00009-RBW Document 17 Filed 01/15/20 Page 2 of 2



Dated: January 15, 2020

 Respectfully submitted,               Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar # 472845
                                       United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar # 924092
                                       Chief, Civil Division
 Clifford V. Smith
 D.C. Bar # 1644742                    By: /s/ Marsha W. Yee
 Maryland State Bar # 201106150244     MARSHA W. YEE
 csmith@meforum.org                    Assistant United States Attorney
 (202) 730-9793                        Civil Division
                                       United States Attorney’s Office
 Counsel for Plaintiff                 555 4th Street, N.W.
                                       Washington, D.C. 20530
                                       Telephone: (202) 252-2539
                                       Email: Marsha.Yee@usdoj.gov

                                       Counsel for Defendant




                                        2
